Opinion oe ti-ie Oourt :by
Judge Robertson :
The Circuit Oourt had jurisdiction to effectuate the trust by a sale of the land to relieve it of encumbrances, and to reinvest the surplus for the use of the beneficiaries. And no other law than the deed itself, and the sound discretion of the court, prescribed the mode or time of. sale.' The mode and time adopted by the decree of sale seem to have been reasonable and proper, and were not illegal. The sale itself seems to have been fair to all parties, *91and to have been substantially conformable with the order of sale.

McLeod^ for appellant.

Kinhead & Buchner, Porter & Greathouse, for appellee.
The proceeding was not under statutory authority for the benefit of infants. The court had power to make the sale, without the consent of the infant beneficiaries, but they were parties, and will be concluded.
The evidence, intrinsic and extrinsic, preponderates in favor of the grantor’s capacity; and there is no implication or fraud or improper influence, and the court, having so adjudged, the purchaser will be secure against any probable impeachment of the deed hereafter.
Nor do we consider any other exception to the sale to be available.
Wherefore, the judgment overruling all the exceptions and confirming the sale is approved and affirmed.